Opinion
Per Curiam,
The judgment of sentence is vacated and the record is remanded with instructions that appellant be resentenced in accordance with The Controlled Substance, Drug, Device and Cosmetic Act, Act of April 14, 1972, P. L. 165, 35 P.S. §§780-101 et seq. (Supp. 1973). Commonwealth v. Thomas, 450 Pa. 548, 554-56, 301 A. 2d 359, 363-64 (1973); Commonwealth v. Simpson, 222 Pa. Superior Ct. 296, 303, 294 A. 2d 805, 808 (1972).
Mr. Chief Justice Jones took no part in the consideration or decision of this case.